Walton, J.
We do not think the claim to recover the money received by Mr. Lancaster in 1870 and 1871, can be sustained. It was received “for investment.” His receipts so state. And we doubt if he or the plaintiff ever understood that he was to be personally liable for its payment, except as it should be collected from the one to whom it was loaned. But if it was received under such circumstances as to make Mm personally liable for it, very clearly the claim is barred by the statute of limitations. NotMng was paid on it for nearly ten years before Mr. Lancaster’s death, and there is no new promise such as will take it out of the operation of the statute. The law is well settled in this state, whatever the rule may be in other states, that whenever money is payable immediately, or on demand, or when requested, or when called for, the statute of limitations commences to run immediately, whether any demand of payment is made or not. Of course, the statute will not commence to run till a right of action accrues; but in such cases a right of action accrues immediately. Young v. Weston, 39 Maine, 492; Ware v. Hewey, 57 Maine, 391.
It is urged that this was a trust, and that the statute of limitations does not run against trusts. TMs is a suicidal argument so far as tins suit is concerned; for the doctrine invoked applies only to suits in equity, and to such trusts as are cognizable m equity alone. If the true relation existing between the plaintiff *439and Mr. Lancaster was tliat of trustee and cestui que trust (and we incline to think it was), and the trust was of such a character that the statute of limitations would not run against it (and on this point our minds incline to the affirmative), then her remedy is exclusively in equity, and, so far as this claim is concerned, her action at law is not maintainable.
It is plain that Mr. Lancaster received the plaintiff’s money for investment; that he loaned it to Walter Matthews; and, as security, took an absolute title of real estate to himself; he acknowledged in writing that he held the real estate in trust for the plaintiff; she seems to have had full knowledge of this arrangement, to have acquiesced in it, and to have been satisfied with it. Mr. Lancaster now being dead, and the debt not being paid, we can perceive no reason why in equity and good conscience she is not entitled to have the real estate, and all other evidences of the debt, transferred to her. If this is done by the heirs or devisees of Mr. Lancaster voluntarily, there will be no occasion for further litigation; if not, then the plaintiff’s remedy is in equity. We are clear that, so far as this claim is concerned, an action at law can not be maintained.
The first count, in the plaintiff’s writ is on a note of hand. On this count she is entitled to judgment for §400, and interest from Sept. 22, 1884. This is conceded by the defendant.

Judgment for plaintiff.

Peters, C. J., Dan forth, Virgin, Libbey and Foster, JL, concurred.